If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


DUBOIS STREET CHURCH OF THE LIVING                                     UNPUBLISHED
GOD, C.W.F.F.,                                                         July 15, 2021

               Plaintiff-Appellant,

v                                                                      Nos. 354254; 355895
                                                                       Wayne Circuit Court
CHURCH OF THE LIVING GOD,                                              LC No. 19-003127-CH

               Defendant,
and

LEROY WILLIAMS, DELOIS KENNEDY,
LATRINA WILLIAMS, and CHERYL THOMAS,

               Defendants-Appellees.



Before: RIORDAN, P.J., and M. J. KELLY and SHAPIRO, JJ.

PER CURIAM.

         In Docket No. 354254, plaintiff appeals as of right the trial court’s June 25, 2020 order
granting defendants’ motion to dismiss plaintiff’s complaint. Plaintiff argues that the trial court
erred when it concluded that plaintiff was not the real party in interest. Plaintiff also argues that
the trial court erred because the ecclesiastical abstention doctrine did not apply to the facts of this
case. Lastly, plaintiff argues that the trial court should have granted its motion for summary
disposition because defendants failed to respond to its request for admissions.

       In Docket No. 355895, plaintiff appeals by leave granted 1 the trial court’s subsequent
September 22, 2020 order denying plaintiff’s motion for summary disposition and again granting
defendants’ motion to dismiss. In addition to the same issues raised in Docket No. 354254,


1
 Dubois Street Church of the Living God, CWWF v Church of the Living God, unpublished order
of the Court of Appeals, entered January 27, 2021 (Docket No. 355895).


                                                 -1-
plaintiff argues the trial court did not have the authority to require plaintiff to vacate the properties
at issue. Plaintiff also argues the trial court abused its discretion when it denied plaintiff’s motion
for reconsideration.

        For the reasons set forth below, we affirm in part, vacate in part, and remand to the trial
court for further proceedings consistent with this opinion.

                                         I. BACKGROUND

        In this dispute over real property in Detroit, plaintiff filed a two-count complaint against
defendants asserting that defendants sold property belonging to plaintiff, the Dubois Street Church,
without plaintiff’s authorization or consent. Plaintiff sought relief under theories of conversion
and quiet title. Defendants countered plaintiff’s assertions by seeking dismissal on the basis that
plaintiff was comprised of imposters who were former members of the actual Dubois Street Church
that left to form a different church in 2017. Defendants presented evidence to the trial court
demonstrating that they had been the officers, directors, and resident agent for the Dubois Street
Church since 1978. Defendants also presented evidence showing that certain individuals, who
defendants claimed were behind the lawsuit, were public about their departure from the Dubois
Street Church. Plaintiff moved for summary disposition, arguing that defendants’ failure to
respond to its requests to admit resulted in binding admissions entitling plaintiff to judgment as a
matter of law.

        The trial court denied plaintiff’s motion and granted defendants’ motion, concluding
plaintiff was not the real party in interest. These appeals followed.2

                                   II. STANDARD OF REVIEW

        Defendants did not identify under what court rule they sought dismissal, and the trial court
did not identify the court under which it granted defendants’ motion. In circumstances where the
trial court relies on documentary evidence when granting a motion for summary disposition, this
Court treats the motion as having been decided under MCR 2.116(C)(10). Krass v Tri-County
Security, Inc, 233 Mich App 661, 664-665; 593 NW2d 578 (1999).

        This Court reviews de novo “a motion brought under MCR 2.116(C)(10) by considering
the pleadings, admissions, and other evidence submitted by the parties in the light most favorable
to the nonmoving party.” Latham v Barton Malow Co, 480 Mich 105, 111; 746 NW2d 868 (2008).
“Summary disposition is appropriate . . . if there is no genuine issue regarding any material fact
and the moving party is entitled to judgment as a matter of law.” West v Gen Motors Corp, 469
Mich 177, 183; 665 NW2d 468 (2003). “A genuine issue of material fact exists when the record,
giving the benefit of reasonable doubt to the opposing party, leaves open an issue upon which


2
  The trial court entered two orders, each granting defendants’ motion to dismiss and denying
plaintiff’s motion for summary disposition. The multitude of orders resulted in plaintiff filing two
separate appeals, which were consolidated by this Court. Dubois Street Church of the Living God,
CWWF v Church of the Living God, unpublished order of the Court of Appeals, entered January
27, 2021 (Docket No. 355895).


                                                  -2-
reasonable minds might differ.” Id. Issues such as whether an individual is a real party in interest,
or whether the ecclesiastical abstention doctrine applies, are questions of law this Court reviews
de novo. In re Beatrice Rottenberg Living Trust, 300 Mich App 339, 354; 833 NW2d 384 (2013)
(“Whether an individual is the real party in interest is a question of law that [this Court] review[s]
de novo.”); Weishun v Lansing Catholic Diocese, 287 Mich App 211, 217-218; 787 NW2d 513
(2010) (“We also review de novo the trial court’s decision on the ministerial exception because
this issue is a question of law.”).

       In addition, “[t]his Court reviews a trial court’s decision to deny a motion for
reconsideration for an abuse of discretion.” American Transmission, Inc v Channel 7 of Detroit,
Inc, 239 Mich App 695, 709; 609 NW2d 607 (2000). “An abuse of discretion occurs when the
decision results in an outcome falling outside the range of principled outcomes.” Barnett v
Hidalgo, 478 Mich 151, 158; 732 NW2d 472 (2007).

                                          III. DISCUSSION

        The trial court determined, on the basis of the documentary evidence provided by the
parties, that plaintiff was not the real party in interest, but was instead comprised of former
members of the Dubois Street Church that had joined an affiliated, but legally distinct church.
Specifically, the trial court stated:

        [U]pon review of the briefs of the parties, the Court found in favor of Defendants
        based upon the filings with the State of Michigan, naming officers, directors and
        resident agent of the Dubois Street Church and upon an controverted [sic] showing
        that the group represented by Plaintiffs [sic] here, are comprised of former
        members, ministers and officers of the church, that have joined Church of the
        Living God Riverview, an affiliate but separate and district church corporation[.]

        “[T]he real-party-in-interest rule is essentially a prudential limitation on a litigant’s ability
to raise the legal rights of another.” In re Beatrice Rottenberg Living Trust, 300 Mich App at 355.
“A real party in interest is one who is vested with the right of action on a given claim, although
the beneficial interest may be in another.” Id. at 356 (quotation marks and citation omitted).
Generally speaking, “[a]n action must be prosecuted in the name of the real party in interest . . . .”
MCR 2.201(B).3

        Through documentary evidence, defendants demonstrated that the Dubois Street Church
was formed in 1975, and continued to exist throughout the lower court proceedings. Defendants
also demonstrated that the filings with the State of Michigan listed defendants as the officers,
directors, and resident agent of the Dubois Street Church. These official documents were not
controverted or disputed by plaintiff, other than through conclusory allegations that the documents
were improperly filed with the State.



3
  We note that plaintiff does not dispute that the real-party-in-interest framework is appropriate to
consider here, only that the trial court erred by concluding that plaintiff was not the real party in
interest as a matter of law.


                                                  -3-
         Defendants also presented evidence to the trial court showing that the individuals claiming
to represent plaintiff were former members of the Dubois Street Church that left to start a new
church at Temple #364. This evidence included social media posts from these former church
members identifying the move to the new church and welcoming new members to it. Plaintiff
does not dispute the authenticity of these social media posts, yet still insists that it is the real party
in interest, relying on affidavits from Jonathan Harper and Carmen Harper, each of whom claim
to be current trustees of the Dubois Street Church. These affidavits, however, do not create a
genuine issue of material fact as to whether plaintiff is the real party in interest in that they only
set forth the assertion that defendants were not entitled to sell the properties under the bylaws.
There are no facts contained within the affidavits that would have provided the trial court with any
ability to conclude plaintiff was, in fact, the real party in interest.

        Plaintiff also argues that the trial court should have denied defendants’ motion as untimely
because defendants did not raise the issue in a motion filed before submitting their first responsive
pleading. In other words, plaintiff contends that defendants’ motion was one made under MCR
2.116(C)(5), and was therefore untimely under MCR 2.116(D)(2).4 Under MCR 2.116(C)(5), a
party may move for summary disposition on the basis that “[t]he party asserting the claim lacks
the legal capacity to sue.” However, plaintiff fails to acknowledge that “[o]ur Supreme Court has
held that the defense that a plaintiff is not the real party in interest is not the same as the legal-
capacity-to-sue defense.” Olin v Mercy Health Hackley Campus, 328 Mich App 337, 355; 937
NW2d 705 (2019) (quotation marks and citation omitted). Nevertheless, even if defendants’
motion had been made under MCR 2.116(C)(5) and was, therefore, required to be filed before
answering the complaint, the trial court had the discretion to accept defendants’ motion even if
untimely. See MCR 2.116(D)(4) (“It is within the trial court’s discretion to allow a motion filed
under this subsection to be considered if the motion is filed after such period.”). Thus, the trial
court did not err when it concluded that, on the basis of the evidence presented to it, plaintiff was
not the real party in interest. For these reasons, the trial court did not err by ruling that plaintiff
was not the real party in interest.5

        Plaintiff next argues that the trial court should have granted its motion for summary
disposition for the sole reason that defendants did not respond to plaintiff’s request to admit, which
sought admissions that defendants were not authorized to sell the properties at issue. MCR 2.312
provides, in relevant part, as follows:

               (A) Availability; Scope. Within the time for completion of discovery, a
        party may serve on another party a written request for the admission of the truth of
        a matter within the scope of MCR 2.302(B) stated in the request that relates to




4
  MCR 2.116(D)(2) provides that “[t]he grounds listed in subrule (C)(5), (6), and (7) must be raised
in a party's responsive pleading, unless the grounds are stated in a motion filed under this rule prior
to the party’s first responsive pleading.”
5
  Having so concluded, we need not address plaintiff’s argument concerning the ecclesiastical
abstention doctrine.


                                                   -4-
        statements or opinions of fact or the application of law to fact, including the
        genuineness of documents described in the request . . . .

                (B) Answer; Objection.

               (1) Each matter as to which a request is made is deemed admitted unless,
        within 28 days after service of the request, or within a shorter or longer time as the
        court may allow, the party to whom the request is directed serves on the party
        requesting the admission a written answer or objection addressed to the matter.
        Unless the court orders a shorter time a defendant may serve an answer or objection
        within 42 days after being served with the summons and complaint.

       “[W]here a party served with a request for admissions neither answers nor objects to the
request, the matters in the request are deemed admitted.” Medbury v Walsh, 190 Mich App 554,
556; 476 NW2d 470 (1991).

        Plaintiff’s flaw, however, is situated in the fact that it is not the real party in interest to
pursue the litigation. As explained above, the trial court correctly determined that plaintiff was
not the real party in interest to pursue claims on behalf of the Dubois Street Church. Accordingly,
plaintiff was not entitled to summary disposition, regardless of whether the trial court should have
considered the admissions binding, because plaintiff had no cognizable interest in the outcome.
See In re Beatrice Rottenberg Living Trust, 300 Mich App at 355; MCR 2.201(B).

        Next, in Docket No. 355895, plaintiff argues that the trial court exceeded its authority to
enter the September 22, 2020 order directing plaintiff to vacate the properties at issue because (1)
it had already entered an order granting defendants’ motion, (2) defendant never sought relief in
this form, and (3) plaintiff already filed a claim of appeal with respect to the June 30, 2020 order.
However, plaintiff offers no legal authority to support its position that the trial court did not have
the authority to require plaintiff to vacate the properties. “An appellant may not merely announce
his or her position and leave it to this Court to discover and rationalize the basis for his or her
claims.” Johnson v Johnson, 329 Mich App 110, 126; 940 NW2d 807 (2019) (quotation marks
and citation omitted). Accordingly, this Court may consider the issue abandoned on appeal. Id.

         Even if the issue were not abandoned, plaintiff’s argument is unpersuasive to the extent
that it challenges the trial court’s underlying authority to require plaintiff to vacate the properties.
Under MCR 2.601(A), “every final judgment may grant the relief to which the party in whose
favor it is rendered is entitled, even if the party has not demanded that relief in his or her pleadings.”
See also Arabo v Mich Gaming Control Bd, 310 Mich App 370, 395; 872 NW2d 223 (2015)
(concluding trial court’s entry of equitable relief was not unwarranted even though the plaintiff
“did not expressly request entry of an injunction or a declaratory order”). In other words, the trial
court was authorized to enter relief in defendants’ favor even if defendants never sought such
relief. And although plaintiff filed a claim of appeal in the lower court, it did not obtain a stay of
those proceedings pending appeal. See MCR 7.209(A)(1) (“Except for an automatic stay pursuant
to MCR 2.614 or MCL 600.867, or except as otherwise provided under this rule, an appeal does
not stay the effect or enforceability of a judgment or order of a trial court unless the trial court or
the Court of Appeals otherwise orders.”).




                                                   -5-
         Nevertheless, it is unclear to this Court under what basis the trial court sought to vacate
plaintiff, the purported Dubois Street Church, from the properties, as opposed to the individuals
claiming to act on behalf of plaintiff. The trial court did not determine, for example, that title to
the subject properties was properly held by one party or another. Instead, the trial court determined
that the persons claiming to act on behalf of plaintiff were not the actual persons entitled to do so.
Thus, the lack of a factual analysis from the trial court on this issue makes it impossible for the
Court to determine whether it correctly applied the law. See Shelby Charter Twp v Papesh, 267
Mich App 92, 108; 704 NW2d 92 (2005) (“Without findings of fact regarding when plaintiff was
first placed on notice of the . . . operation and the effect on defendants of being forced to
discontinue this activity, we cannot determine whether defendants would be prejudiced so that it
would be inequitable to allow plaintiff to enforce a claim to enjoin the . . . operation.”). We
therefore vacate that part of the trial court’s order requiring plaintiff to vacate the properties at
issue and remand to that court for further proceedings to address whether such relief is warranted
in this case.

         Lastly, plaintiff argues the trial court abused its discretion for two reasons when it denied
plaintiff’s motion for reconsideration. First, plaintiff contends that the trial court’s order requiring
it to vacate the properties was without legal basis. As discussed more fully above, we have already
determined the trial court had authority under the court rules to enter relief not requested by the
parties. See MCR 2.601(A).

         Second, plaintiff contends that the evidence it submitted to the trial court in connection
with its motion for reconsideration, including an affidavit from Tony Hines, established that it was
the real party in interest. On the basis of this evidence, plaintiff asks this Court to conclude that
the trial court abused its discretion when it denied plaintiff’s motion.

        Plaintiff fails to recognize, however, that this Court has repeatedly held that a trial court
does not abuse its discretion when it declines to consider evidence that could have been raised
before the motion for reconsideration but was not. See Yoost v Caspari, 295 Mich App 209, 220;
813 NW2d 783 (2012) (“Ordinarily, a trial court has discretion on a motion for reconsideration to
decline to consider new legal theories or evidence that could have been presented when the motion
was initially decided.”); Pioneer State Mut Ins Co v Michalek, 330 Mich App 138, 150; 946 NW2d
812 (2019) (“The trial court does not abuse its discretion by rejecting arguments made in a motion
for reconsideration that could have been made in response to the original motion.”). The evidence
submitted with plaintiff’s motion for reconsideration all related to events that occurred before, or
contemporaneous with, the filing of the complaint on March 5, 2019. Certainly, this information
would have been known to plaintiff in June 2020, when the trial court initially decided the parties’
competing motions. Thus, the trial court did not abuse its discretion by denying plaintiff’s motion
for reconsideration.

                                        IV. CONCLUSION

        In Docket No. 354254, we affirm. In Docket No. 355895, we vacate that part of the trial
court’s order requiring plaintiff to vacate the properties at issue, affirm in all other respects, and




                                                  -6-
remand to that court for further proceedings consistent with this opinion. We do not retain
jurisdiction.

                                                        /s/ Michael J. Riordan
                                                        /s/ Michael J. Kelly
                                                        /s/ Douglas B. Shapiro




                                            -7-